Judge Roane
pronounced the court’s opinion, that the first count in the declaration is defective in this, that no consideration is set out to support the assumpsit therein mentioned; (1) and that no recovery ought to be had upon the second; the case presented to the court by the jury being that of a nudum pactum, on which no recovery can be sustained, and that the judgment of the said County Court is therefore erroneous.
Both judgments reversed, and judgment entered that the *97defendant in error (who was plaintiff in the Comity Court) take nothing, &c. (1)

 See Hall v. Smith, Young, and Hyde, 3 Munf.


 The court (on the 17th of December) set aside this judgment and re-considered the case: but afterwards, viz. on the 39lh of March 1814, pronounced the same opinion,